Name: Commission Regulation (EEC) No 2566/86 of 12 August 1986 on the supply of common wheat to the Republic of Lebanon as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 229/ 10 Official Journal of the European Communities 15. 8 . 86 COMMISSION REGULATION (EEC) No 2566/86 of 12 August 1986 on the supply of common wheat to the Republic of Lebanon as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (3), and in particular Article 28 thereof, Whereas, by its Decision of 18 July 1986 on the supply of food aid to Lebanon, the Commission allocated to the latter country 10 000 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in Annex I hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 August 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12. 1982, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (') OJ No L 139, 24. 5 . 1986, p. 29 . 4 OJ No L 192, 26 . 7 . 1980, p. 11 . O OJ No L 371 , 31 . 12 . 1985, p. 1 . 15. 8 . 86 Official Journal of the European Communities No L 229/ 11 ANNEX / 1 . Programme : 1986 2. Recipient : ComitÃ © supÃ ©rieure des secours libanais, rue Badaro, Immeuble ODS, Beyrouth 3 . Place or country of destination : Republic of Lebanon 4. Product to be mobilized : common wheat 5 . Total quantity : 10 000 tonnes 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main, Telex 41 1 475 8 . Method of mobilizing the product : Intervention 9 . Characteristics of the goods Common wheat of fair, sound and merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process . The common wheat must meet the following cnditions :  moisture : 14,5 % maximum (ICC Method No 110)  protein content : 1 1 % minimum (N x 5,7 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 200 including the preparation (agitation) time of 60 seconds (ICC Method No 107) 10 . Packaging : in bulk 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Beirut 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 26 August 1986 16 . Shipment period : 10 September to 10 October 1986 17 . Security : 10 ECU per tonne Note : The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Lebanon, M. Issa Jawad, Immeuble St. Paul , BP 1640 Jounieh Liban No L 229/ 12 Official Journal of the European Communities 15 . 8 . 86 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II  ANEXO II NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ºmero do lote Tonelaje MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Tonelagem Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e endereÃ §o do armazenista Lugar de almacenamiento Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem 1 3 352 Lagerhaus Heymann &amp; Pegels GmbH &amp; Co. KG HentrichstraÃ e 55 Postfach 264 Krefeld 12 5883 01 \ 4150 Krefeld 2 1 537 Vilstalsilo Frontenhausen E. KÃ ¤mpfel Postfach 230 8316 Frontenhausen Frontenhausen 3451 01 3 5 111 Manfred Fichtl GmbH Obertraubling 0746 79 Spedition und Lagerei WalhallastraÃ e 15 8407 Obertraubling